Case 2:19-cv-00947-APG-NJK Document 16 Filed 07/01/19 Page 1 of 2
Case 2:19-cv-00947-APG-NJK Document 16 Filed 07/01/19 Page 2 of 2




  This stipulation is hereby GRANTED and discovery is
  STAYED. In the event that resolution of the motion to dismiss
  does not result in the termination of this action, a joint proposed
  discovery plan shall be filed within 21 days of the issuance of
  the order resolving that motion.

            2nd



                                          United States Magistrate Judge
